DETAILED ACTION

Specification
Please update the cross-reference to related applications section.  Application Ser. No. 15/760,730 is now issued as US Patent No. 10,639,620, and Application Ser. No. 16806,054 is now issued as US Patent No. 11,241,681.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, please replace “alkylidnene” with “alkylidene”.  

Claim 1 is objected to because of the following informalities:  In line 3, claim states that Z is independently O or S.  When Z is S, the compound is not a metal-oxo-alkylidene complex, as recited in line 1.

Claim 1 is objected to because of the following informalities:  In line 3, please replace “comprises” with “is”.  

Claim 1 is objected to because of the following informalities:  In line 6, it appears that the term “alkyl” should be inserted after “C5-C22”.  

Claim 1 is objected to because of the following informalities:  In line 7, please insert “or” prior to “C13-C22 aryl”.   

Claim 3 is objected to because of the following informalities:  In line 5, please replace “thereof; and” with “thereof; or”.  

Claim 3 is objected to because of the following informalities:  In line 6, please replace “the mixture of trianionic” with “a mixture of a trianionic”.  

Claim 3 is objected to because of the following informalities:  In line 6, please insert “supported” prior to “metal” so that terminology is internally consistent.  
Claim 6 is objected to because of the following informalities:  In line 2, please insert “-oxoalkylidene” prior to “metal” so that terminology is internally consistent.  

Claim 6 is objected to because of the following informalities:  In line 6, it appears that the term “alkyl” should be inserted after “C5-C22”.  

Claim 7 is objected to because of the following informalities:  In line 2, please insert “-oxoalkylidene” prior to “metal” so that terminology is internally consistent.  

Claim 8 is objected to because of the following informalities:  In line 2, delete “and” which appears after “cycloheptene,”.  

Claim 8 is objected to because of the following informalities:  In line 5, delete “and” which appears prior to “imide”.  

Claim 8 is objected to because of the following informalities:  In line 6, please replace “imides” with “imide”.  

Claim 8 is objected to because of the following informalities:  In line 7, please replace “can be” with “are”.  

Claim 8 is objected to because of the following informalities:  In line 8, C1-C10 carboxylic acid ester and carboxylic acid amide are compounds, not substituents.   

Claim 10 is objected to because of the following informalities:  In line 2, please replace “the degree” with “a degree”.  

Claim 11 is objected to because of the following informalities:  In line 1, please replace “the step” with “a step”.  

Claim 11 is objected to because of the following informalities:  In line 1, delete “the” which appears after “reducing”.  

Claim 14 is objected to because of the following informalities:  The compound depicted in claim is not a metal-oxo-alkylidene complex.

Claim 15 is objected to because of the following informalities:  The compound depicted in claim is not a metal-oxo-alkylidene complex.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.   Claim makes no provision for a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 6 transition metal and n is 1.  When X is O, S or Se, and n is 1 (that is, R″X is alkoxy, alkylthio, or alkylselenyl), the tetraanionic pincer ligand metal-oxo-alkylidene complex bears a -1 formal charge, and there is no charge compensating cation associated with the structure shown in claim.  When X is N or P and n is 1, R″X is valent deficient.  

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.   Claim makes no provision for a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 5 transition metal.  Such a complex bears a -1 formal charge, and there is no charge compensating cation associated with the structure shown in claim.  

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.   Claim makes no provision for a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 7 transition metal and n is 2 or 3.  Such a complex bears a +1 formal charge, and there is no charge compensating anion associated with the structure shown in claim.  


Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention 
The specification, while being enabling for a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 6 metal, does not reasonably provide enablement for a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 5 metal or a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 7 metal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to the following:  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill in the art, (5) the level of predictability of the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).

The nature of the invention and breadth of claims:  The nature of the invention is formation of a tetraanionic pincer ligand metal-oxo-alkylidene complex in which M is a group 5 to 7 transition metal.   

The state of the prior art and level of predictability in the art:  The state of the art with respect to preparation of transition metal complexes is mature, but continues to evolve.  Novel transition metal compounds are made by rational design or by newly discovered and/or previously unexpected reaction mechanisms.     
The level of predictability of the art, with respect to preparation of compounds containing transition metals within a chemical group is generally straightforward and predictable, however, the level of predictability of extending the chemistry to compounds containing transition metals of another group may not be so favorable.  With regard to the formation of claimed tetraanionic pincer ligand metal-oxo-alkylidene complex, one may reasonably extend the exemplified synthetic procedure of treating a tungsten-alkylidyne precursor with carbon dioxide to an analogous molybdenum-alkylidyne precursor, however, ability to predict the same reaction outcome using an appropriate group 5 or group 7 alkylidyne precursor is poor at best.  
While alkylidene compounds and alkylidyne compounds are well represented by the heavy group 6 elements in their hexavalent state (i.e., Mo(VI) and W(VI)), analogous chromium alkylidenes and chromium alkylidyne compounds are rare.  It is noted that there is a general paucity of organometallic compounds of chromium in its highest formal oxidation state.  Therefore, it may not be possible to propose and predict with a reasonable expectation of success the formation of claimed tetraanionic pincer ligand chromium oxo-alkylidene complex from a putative chromium alkylidyne precursor.        

The level of one of ordinary skill in the art:  The level of one of ordinary skill in the art is high.  The person of ordinary skill in this field of endeavor is generally a college graduate possessing a minimum of a bachelor’s degree or equivalent in chemistry.  At the time of instant invention, the person of ordinary skill may have had post-graduate education or several years of experience in a research laboratory. 

The existence of working examples:  The disclosure provides a single example of preparation of compound 2 corresponding to the general structure depicted in claim wherein M is W, Z is O, R′ is t-butyl, X is O and R″ is C2 alkylene.  This particular compound is prepared by reaction of a tungsten alkylidyne precursor [OCO]W≡CC(CH3)3(thf)2 with carbon dioxide.  To date, this is the only reported method to prepare compound 2.  The specification does not teach or suggest use of any other tungsten precursor compounds or reaction schemes that lead to formation of compound 2.  
The specification is devoid of any teaching or suggestion of synthesis of an analogous chromium alkylidyne precursor compound that may be reacted with carbon dioxide to form claimed tetraanionic pincer ligand metal-oxo-alkylidene complex.  The specification also lacks cogent teaching or suggestion of means to prepare an appropriate group 5 or group 7 metal precursor that would react with carbon dioxide to give claimed tetraanionic pincer ligand metal oxo-alkylidene complex.  It is noted that an analogous, neutral group 5 (i.e., tantalum) alkylidyne precursor would require the metal to exist in an improbable +6 oxidation state!                  
The amount of direction provided by the inventor:  The amount of direction provided by inventor is limited a single reaction scheme in which tungsten alkylidyne precursor [OCO]W≡CC(CH3)3(thf)2 is reacted with carbon dioxide to give a single embodiment of the structure depicted in claim 1 in which M is W, Z is O, R′ is t-butyl, X is O and R″ is C2 alkylene.  

The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Undue experimentation is needed to practice the full scope of the invention, especially in light of the fact the specification teaches a single, specific working example.  As discussed above, there is a certain measure of unpredictability despite the high level of skill in the art.  It is also remarkable that claimed tetraanionic pincer ligand metal-oxo-alkylidene complex containing a group 5 transition metal would have a -1 formal oxidation state, and claimed formula does not define any charge compensating cation; see paragraph 19, supra.  It is further noted that claimed tetraanionic pincer ligand metal-oxo-alkylidene complex containing a group 7 transition metal would have a +1 formal oxidation state, and claimed formula does not define any charge compensating anion; see paragraph 20, supra.  Based on these observations, it is deemed that, overall, the degree of experimentation to make all compounds within scope of claims is prohibitive.
     
It is stated in Brenner, Comr. Pats. v. Manson, 148 USPQ 689 (U.S. Supreme Court, 1966) that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.”  Furthermore, “patent protection is granted in return for an enabling disclosure if an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.”  Genentech, Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001 (Fed. Cir. 1997).

With these guidelines in mind, and in view of the Wands analysis set forth above, to practice the claimed invention herein, one of ordinary skill in the art would be required to engage in undue experimentation to obtain the full scope of olefin polymerization process, with no assurance of predictability or success.  Therefore, instant claims are deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Line 4 of claim 1 states that Z is a “larger alkyl”.  The term “larger alkyl” is a relative term which renders claim indefinite because there is no indication of the relative basis to which the term “larger” may be compared.  Therefore, the person of ordinary skill in the art would not be apprised of the scope of the invention.  Dependent claims 2 and 3 are subsumed under the rejection.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9 and 10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 11,241,681. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of U.S. Patent No. 10,639,620.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same set of tetraanionic pincer ligand metal-oxo-alkylidene complex.     

Claims 4-8, 11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 11,241,681.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same method of polymerizing norbornene in the presence of the same set of metal complexes.  In fact, claims of the instant application are generic to, i.e., fully encompass, patent claims, and therefore, the claims of the instant application are anticipated by patent claims.  


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,241,681.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim is generic to, i.e., fully encompasses, patent claim, and therefore, instant claim is anticipated by patent claims.  Moreover, one of ordinary skill in the art gleans from the disclosure that the cyclic poly(alkane) is a reduced cyclic poly(norbornene).  
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 29, 2022